EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Mitchell W. Shapiro (Reg. No. 31,568) on 16 February 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A column-beam junction structure composed of a prestressed concrete (PC) column and a steel beam that are integrally jointed to each other, the steel beam including an H-section steel as a beam main body and a beam end block that is provided at an end of the H-section steel, the steel beam being disposed in a state in which the end is mounted on a cogging provided to a side surface of the column,
the beam end block including an end plate and an anchor plate, the end plate being fixed at an end surface of the H-section steel in a direction substantially perpendicular to a longitudinal direction of the steel beam, the anchor plate being fixed to the H-section steel separately from the end plate, on a side opposite to the column, in [[a]] the direction substantially perpendicular to the longitudinal direction of the steel beam, 

the end plate including an outer end plate and an inner end plate, the outer end plate being fixed at an end surface of the upper part of the H-section steel and facing the side surface of the column via a first joint, the inner end plate being fixed at an end surface of the lower part of the H-section steel and facing the cogging via a second joint, 
the beam end block having a height dimension larger than a height dimension of the H-section steel, the beam end block having a lower end that is disposed at substantially the same height as a lower end of a side surface of the cogging facing the lower part, 
the column and the beam end block being penetrated by a PC tendon, the PC tendon being tensioned and anchored to a surface on a side opposite to the column of the anchor plate to perform the integral jointing,
wherein a space between the end plate and the anchor plate is filled with a filler material. 

2. (currently amended) The column-beam junction structure according to claim 1, wherein the filler material is at least one of mortar or concrete.

Please amend the Specification as follows:
Please amend the Title of the Invention as follows: 
JUNCTION STRUCTURE OF PRESTRESSED CONCRETE (PC) COLUMN AND STEEL BEAM


The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a column-beam junction structure having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635